ORDER

PER CURIAM.
St. John’s Mercy Medical Center (“St. John’s”) appeals the decision of the Labor and Industrial Relations Commission modifying the award and decision of the Administrative Law Judge (“ALJ”) in the Division of Workers’ Compensation awarding compensation to Elizabeth Jordan. We find the Commission’s decision was supported by competent and substantial evidence in the record before us. Therefore, the Commission did not err in affirming the ALJ’s decision as modified, awarding Jordan past and future medical benefits, temporary total disability benefits, and permanent and total disability benefits. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).